Commission declined to take action against the judge, appellants filed the
                    underlying lawsuit alleging various tort causes of action. All respondents
                    moved to dismiss appellants' complaint, and the district court granted the
                    motions to dismiss and awarded costs and attorney fees to the
                    Commission. Appellants appeal.
                                "A district court order granting an NRCP 12(b)(5) motion to
                    dismiss is subject to rigorous appellate review." Sanchez ex rel. Sanchez v.
                    Wal-Mart Stores, Inc., 125 Nev. 818, 823, 221 P.3d 1276, 1280 (2009).
                    When reviewing a motion to dismiss, this court accepts the factual
                    allegations in the complaint as true and draws reasonable inferences in
                    favor of the plaintiffs, "but the allegations must be legally sufficient to
                    constitute the elements of the claim asserted." Id.
                                Parties cannot collaterally attack the conduct of judges in one
                    action by filing a separate action; the judge is immune from suit. Bradley
                    v. Fisher, 80 U.S. (13 Wall.) 335, 346-47 (1871); Duff v. Lewis, 114 Nev.
                    564, 568-69, 958 P.2d 82, 85 (1998). Judicial immunity also applies to the
                    Commission when it acts in furtherance of its official functions. NRS
                    1.465; Whitehead v. Nev. Comm'n on Judicial Discipline, 110 Nev. 128,
                    159-60, 906 P.2d 230, 249-50 (1994); see also Butz v. Economou, 438 U.S.
                    478, 511-12 (1978); Salman v. Nev. Comm'n on Judicial Discipline, 104 F.
                    Supp. 2d 1262, 1267 (2000). Thus, we conclude that Judges Huff and
                    Aberasturi and the Commission are immune from suit and were properly
                    dismissed from this case.
                                As to the respondent attorneys and law firms, appellants
                    failed to state a claim against them. The Nevada Rules of Professional
                    Conduct (NRPC) do not provide a duty of disclosure of campaign
                    contributions to opposing parties or a private right of action against

SUPREME COURT
        OF
     NEVADA
                                                            2
(0) I947A


                I                                       '
                          attorneys for alleged violations of the professional conduct rules. NRPC
                          1.0A(d); NRPC 3.3-3.4; Mainor v. Nault, 120 Nev. 750, 768-69, 101 P.3d
                          308, 320-21 (2004). Moreover, appellants' tort and fraud claims are based
                          solely on unspecified campaign contributions and do not adequately state
                          a claim for the relief sought by appellants.'          See NRCP 9(b) (requiring
                          allegations of fraud be pleaded with specificity); Lugar v. Edmondson Oil
                          Co., 457 U.S. 922, 928 (1982) (requiring state action for claims asserting
                          violations of 42 U.S.C. § 1983); Hilton Hotels Corp.      V.   Butch Lewis Prods.,
                          Inc., 109 Nev. 1043, 1048, 862 P.2d 1207, 1210 (1993) (setting forth the
                          elements of intentional interference with contract claims); Barmettler v.
                          Reno Air, Inc., 114 Nev. 441, 447, 956 P.2d 1382, 1386 (1998) (requiring
                          extreme and outrageous conduct for intentional infliction of emotional
                          distress and a false misrepresentation for fraudulent misrepresentation);
                          Dow Chem. Co. v. Mahlum, 114 Nev. 1468, 1486, 970 P.2d 98, 110 (1998)
                          (requiring a duty to disclose for fraudulent concealment); Jordan v. State
                          ex rel. Dep't of Motor Vehicles & Pub. Safety, 121 Nev. 44, 75, 110 P.3d 30,
                          51 (2005) (requiring an underlying fraud as a predicate to conspiracy to
                          commit fraud), abrogated on other grounds by Buzz Stew, LLC v. City of N.


                                 'According to the respondent attorneys and law firms, they made
                          campaign contributions of approximately $250 to the respondent judges.
                          Such contributions are not excessive and did not require disqualification.
                          Ivey v. Eighth Judicial Dist. Court, 129 Nev. , 299 P.3d 354 (2013)
                          (addressing Caperton v. A.T. Massey Coal Co., 556 U.S. 868 (2009)); see
                          also City of Las Vegas v. Eighth Judicial Dist. Court, 116 Nev. 640, 644-
                          45, 5 P.3d 1059, 1062 (2000) (holding that campaign contributions in a
                          state that elects its judges are a necessary blight and may not be allowed
                          to unduly inhibit the function of the judiciary, and "a contribution to a
                          presiding judge by a party or an attorney does not ordinarily constitute
                          grounds for disqualification").

SUPREME COURT
        OF
     NEVADA
                                                                   3
(0) I947A

        EiMMIMERVAAAAVE                                rigk MESS       121111E       M
                  Las Vegas, 124 Nev. 224, 181 P.3d 670 (2008). Thus, appellants have
                  failed to demonstrate that the attorneys' failure to disclose campaign
                  contributions to Judges Huff or Aberasturi may form the basis of a
                  collateral tort action and, therefore, the district court properly dismissed
                  the causes of action against the attorneys and law firms.
                                With regard to appellant's motion to amend the complaint,
                  such a motion is addressed to the district court's discretion and, in light of
                  the above discussion, we perceive no abuse of discretion in the district
                  court's denial of appellants' motion to amend their complaint. State, Univ.
                  & Cmty. Coll. Sys. v. Sutton,   120 Nev. 972, 988, 103 P.3d 8, 19 (2004).
                  With regard to the attorney fees and costs award to the Commission, NRS
                  18.010(2)(b) permits an award of attorney fees to the prevailing party to
                  punish and deter frivolous or vexatious claims, and NRS 18.020 permits
                  an award of costs to the prevailing party. Having reviewed appellants'
                  arguments and the record, we conclude that the district court acted within
                  its discretion when awarding attorney fees and costs. Thomas v. City of N.
                  Las Vegas, 122 Nev. 82, 95, 127 P.3d 1057, 1066 (2006); Schwartz v. Estate
                  of Greenspun, 110 Nev. 1042, 1050, 881 P.2d 638, 643 (1994). Accordingly,
                  we
                                ORDER the judgment of the district court AFFIRMED.




                                                                      , J.
                                           Hardesty



                  Parraguirre


SUPREME COURT
        OF
     NEVADA
                                                        4
(0) 1947A


                UNE
                cc:   Chief Judge, the Tenth Judicial District
                      Hon. Robert E. Rose, Senior Justice
                      Rebecca Lynn Fasano
                      Timothy Fasano
                      Kravitz, Schnitzer, Sloane & Johnson, Chtd.
                      Attorney General/Carson City
                      James F. Sloan
                      Woodburn & Wedge
                      Lemons, Grundy & Eisenberg
                      Churchill County Clerk




SUPREME COURT
        OF
     NEVADA
                                                    5
(0) 1947A


                                     ERVW.tiNKEN